                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                 Case No. 18-20310
            Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

DAMAIRO TUBBS-SMITH,                             U.S. MAGISTRATE JUDGE
                                                 ELIZABETH A. STAFFORD
            Defendant.

                                      /

ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE [22]; DENYING
   AS MOOT DEFENDANT’S MOTION REGARDING NON-COMPLIANCE WITH
             ADMINISTRATIVE ORDER NO. 03-AO-027 [23]

      Before the Court is Defendant Damairo Tubbs-Smith’s Motion to Suppress

Evidence and Request for Evidentiary Hearing [22] and Motion Regarding Non-

Compliance with Administrative Order No. 03-AO-027 [23] filed on September 6,

2018. The Government filed responses [25, 26] on September 28, 2018. On

November 27, 2018, the Court denied Tubbs-Smith’s request for an evidentiary

hearing and ordered him to file a supplemental brief. [Dkt. #32]. Tubbs-Smith filed

a Reply [33] on December 7, 2018. The Government filed a Response [34] on

December 14, 2018.

      For the reasons stated below, Tubbs-Smith’s Motion to Suppress [22] is

DENIED and his Motion for Compliance [23] is DENIED as moot.

                                   Page 1 of 6
                               FACTUAL BACKGROUND

      On February 21, 2018 at 11:00 PM, Sherriff Deputy Brian Webb of the

Washtenaw County Police Department conducted a traffic stop on a red Honda

traveling north on Huron Street near the I-94 interstate ramp. Just before Deputy

Webb stopped the Honda, he observed the vehicle pass oncoming traffic with its

high beams on. The Honda, driven by Tubbs-Smith, pulled over upon seeing the

police vehicle. Tubbs-Smith was accompanied by a male passenger. Deputy Webb

approached the driver-side of the vehicle and immediately told Tubbs-Smith that he

had pulled him over for driving with his high beams on. Tubbs-Smith quickly

apologized and turned off his high beams. Upon Deputy Webb’s request, Tubbs-

Smith gave Webb his driver’s license and registration, indicating that the Honda

belonged to his step-father.

      Deputy Webb ran a routine license check on Tubbs-Smith and discovered that

he had an outstanding felony warrant for a Michigan State Police case. Deputy Webb

asked Tubbs-Smith to get out of the car and proceeded to handcuff him. He was

assisted by a second officer on the scene. Deputy Webb told Tubbs-Smith that he

was under arrest for the warrant. Deputy Webb patted down Tubbs-Smith, reached

into his pockets, and found crack cocaine and over $1,000 in cash on his person.

Throughout the search of his person, and while Tubbs-Smith was in handcuffs,




                                   Page 2 of 6
Deputy Webb repeatedly asked him questions like, “what’s in here, be honest” and

“what am I going to find in your pockets, just some dope?”1

      Deputy Webb put Tubbs-Smith in the back of his police cruiser. Another

officer secured the passenger of the Honda in handcuffs and put him in the back of

a second police cruiser. The officers searched the vehicle and found sandwich bags,

baking soda, a crack pipe, and other drug paraphernalia.

      On May 8, 2018, the Government charged Tubbs-Smith with two counts of

Possession with Intent to Distribute Cocaine in violation of 21 U.S.C. § 841. Tubbs-

Smith filed this Motion to Suppress [22] on September 6, 2018. In its Response [25],

the Government attached dash and body camera footage of the encounter.

                                    ANALYSIS

      The Fourth Amendment protects against unreasonable searches and seizures.

U.S. Const. Amend. IV. “An ordinary traffic stop by a police officer is a ‘seizure’

within the meaning of the Fourth Amendment.” United States v. Blair, 524 F.3d 740,

748 (6th Cir. 2008) (citing Delaware v. Prouse, 440 U.S. 648, 653 (1979)). “The

decision to stop an automobile is reasonable where the police have probable cause

to believe that a traffic violation has occurred.” Whren v. United States, 517 U.S.


1
 The Court pauses to note that Deputy Webb did not give Miranda warnings prior
to asking Tubbs-Smith several questions while he was handcuffed at the scene.
Introduction at trial of these statements—derived from Tubbs-Smith’s custodial
interrogation—would violate his Fifth Amendment privilege against self-
incrimination. See Miranda v. Arizona, 384 U.S. 436, 467 (1966).
                                    Page 3 of 6
806, 810 (1996) (internal citations omitted). The exclusionary rule requires

suppression of evidence seized during or following an illegal stop. United States v.

Lyons, 687 F.3d 754, 763 (6th Cir. 2012) (citing Blair, 524 F.3d at 748).

      The Government submits that Deputy Webb had probable cause to believe

that Tubbs-Smith had violated the Michigan Vehicle Code. Section 257.700(b) of

the Code provides: “Whenever the driver of a vehicle approaches an oncoming

vehicle within 500 feet, such driver shall use a distribution of light or composite

beam so aimed that the glaring rays are not projected into the eyes of the oncoming

driver.”

      Tubbs-Smith argues that the stop of his vehicle was unlawful because he did

not commit a ticketable offense by driving with his high beams. Tubbs-Smith

submits that the brief use of his high beams, alone, did not give Deputy Webb

probable cause to stop his vehicle under the Michigan Vehicle Code.

      According to Tubbs-Smith, to establish probable cause for the stop, the

Government must show that the glare from the high beams was “intensely and

blindingly” shining at an oncoming vehicle. See Guilford v. Frost, 269 F. Supp. 3d

816, 827 (W.D. Mich. 2017) (holding that “an officer in Michigan may not effect a

stop solely for a mere flash pursuant to § 257.700(b), absent any truly ‘glaring rays’

shining into his or her eyes[.]”). Tubbs-Smith maintains that because his high beams




                                     Page 4 of 6
were weak and did not impair oncoming traffic, the Government cannot rely on §

257.700 to justify the stop.

      Tubbs-Smith’s argument is unavailing. As an initial matter, upon considering

Tenn. Code § 55-9-407—a Tennessee statute nearly identical to § 257.700—the

Sixth Circuit held that a traffic stop of the defendant’s vehicle for use of his high

beams was valid because the officer had probable cause to believe that the

defendant’s conduct had violated Tennessee’s motor vehicle law. United States v.

Ross, 91 F. App’x 482, 483 (6th Cir. 2004). In affirming the district court’s denial

of the defendant’s suppression motion, the Sixth Circuit did not require the

Government to prove that the high beams’ “glaring rays” were “directed into the

eyes of the oncoming driver” to justify the stop under § 55-9-407. See id.

      Nonetheless, even if the Court were to construe § 257.700 as requiring the

officer to observe an “intense and blinding” glare in order to effectuate a stop

pursuant the Section, Tubbs-Smith’s argument would still fail. This is because it was

objectively reasonable for an officer in Deputy Webb’s position to believe that

Tubbs-Smith’s use of his high beams, while driving on a road with oncoming traffic

within 500 feet, was a violation of Michigan law. See Heien v. North Carolina, 135

S. Ct. 530, 540 (U.S. 2014). “[B]ecause the mistake of law was reasonable, there

was reasonable suspicion justifying the stop.” Id. As such, suppression of the

evidence seized after the stop is unwarranted.


                                    Page 5 of 6
                                  CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Suppress [22] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion Regarding Non-

Compliance with Administrative Order No. 03-AO-027 [23] is DENIED as moot.2

      SO ORDERED.



                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: December 20, 2018              Senior United States District Judge




2
 In his Motion [23], Tubbs-Smith asks this Court to order the Government to provide
him with information on whether Deputy Webb has previously testified falsely under
oath. Tubbs-Smith requested this information in preparation for a hearing on his
Motion to Suppress [22], at which he expected to cross-examine Deputy Webb.
Having ruled that an evidentiary hearing is unnecessary, see Dkt. #32, this Court
finds that Tubbs-Smith’s request is moot.

                                   Page 6 of 6
